UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section 13a-16 15d-16 of the Securities Exchange Act of 1934 Dated:27 October 2011 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: 27 October, 2011 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 11-50-TR Date: October 27, 2011 3Q RESULTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2011 TECK REPORTS UNAUDITED THIRD QUARTER RESULTS FOR 2011 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) reported third quarter profit attributable to shareholders of $814 million, or $1.38 per share, an increase of 158% from $316 million, or $0.54 per share, in the third quarter of 2010. “We had a very strong third quarter,” said Don Lindsay, President and CEO. “We set new records for each of revenue, gross profit and cash flow and our cash balance has grown to $4.5 billion today. Our coal division accomplished an important milestone that clearly demonstrates the benefits of the capital we are investing. We reached a new record in the quarter for total material moved, a critical step towards achieving our production growth targets.” Highlights and Significant Items · Record revenue of $3.4 billion in the third quarter was up 40% from $2.4 billion in the same period a year ago. · Record gross profit, before depreciation and amortization, of $1.8 billion in the third quarter was 58% higher than $1.1 billion in the third quarter of 2010 primarily due to higher copper and steelmaking coal prices and increased sales volumes of copper and coal. · Record cash flow from operations of $1.4 billion in the third quarter was 79% higher than $771 million a year ago. · Quarterly profit attributable to shareholders was $814 million, or $1.38 per share. Adjusted quarterly profit was $742 million, or $1.26 per share compared with $452 million, or $0.77 per share, in the third quarter of 2010. · At October 26, our cash and short-term investments were $4.5 billion. · In our sales efforts to date, we have reached agreement with our coal customers to sell 5.6 million tonnes of coal in the fourth quarter at an approximate average price of US$255 per tonne. We continue to discuss further sales with our customers. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, VP Corporate Affairs Additional corporate information is available at www.teck.com · As part of our expansion plans we moved a record amount of waste burden at our coal operations in the third quarter, which was 11% higher than our previous record set in the second quarter of 2011 and 30% higher than our historic average since 2008. · Union employees at the Highland Valley Copper operation ratified a new five-year labour agreement in mid-October. · On October 26, 2011 we announced that we will pay an eligible dividend of $0.40 per share on our outstanding Class A common shares and Class B subordinate voting shares on January 3, 2012 to shareholders of record at the close of business on December 15, 2011. This represents a 33% increase from the previous dividend. 2 Teck Resources Limited 2011 Third Quarter News Release This management’s discussion and analysis is dated as at October 26, 2011 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (Teck) and the notes thereto for the three months ended September 30, 2011 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2010. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2010, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview Our ongoing primary focus on expanding coal and copper production is having a positive impact on our business and financial results. Investments in new mining equipment, plant upgrades and people have resulted in substantial increases in coal production and sales. Our investments at Carmen de Andacollo and Antamina have and will continue to generate increased copper production from those two operations and we continue to advance our other late stage copper development projects, particularly the Quebrada Blanca hypogene project and Relincho. Our strong balance sheet, with cash of $4.5 billion and growing, provides the financial strength and liquidity necessary to fund our very attractive portfolio of growth assets. 3 Teck Resources Limited 2011 Third Quarter News Release Profit and Adjusted Profit* Adjusted profit, which excludes the effect of certain transactions described in the table below, was $742 million, or $1.26 per share, in the third quarter of 2011 compared with $452 million, or $0.77 per share in the same period a year ago. The higher adjusted profit was primarily due to higher copper and coal sales volumes and favorable prices for all our major products, especially copper and coal. This was partially offset by the combined effects of a stronger Canadian dollar, higher operating costs and $113 million of after-tax negative pricing adjustments arising mainly from the decline of copper prices late in the quarter. Profit attributable to shareholders was $814 million, or $1.38 per share, in the third quarter compared with $316 million or $0.54 per share in the same period last year. Three months ended September 30, Nine months ended September 30, ($ in millions) Profit attributable to shareholders as reported $ Add (deduct): Asset sale gains ) Foreign exchange (gains) losses 15 ) 10 ) Derivative (gains) losses ) Collective agreement charge - - 26 - Financing items - - Adjusted profit $ Adjusted earnings per share $ Business Unit Results Our third quarter business unit results are presented in the table below. Three Months ended September 30 ($ in millions) Revenues Gross profit before depreciation and amortization Gross profit Copper $ Coal Zinc Total $ * Our financial results are prepared in accordance with IFRS. This news release refers to adjusted profit, EBITDA and gross profit before depreciation and amortization, which are not measures recognized under IFRS in Canada and do not have a standardized meaning prescribed by IFRS or GAAP in the United States. For adjusted profit we adjust profit as reported to remove the effect of certain kinds of transactions in these measures. EBITDA is profit before net finance expense, income taxes, depreciation and amortization. Gross profit before depreciation and amortization is gross profit with depreciation and amortization added back. These measures may differ from those used by, and may not be comparable to such measures as reported by, other issuers. We disclose these measures, which have been derived from our financial statements and applied on a consistent basis, because we believe they are of assistance in understanding the results of our operations and financial position and are meant to provide further information about our financial results to investors. 4 Teck Resources Limited 2011 Third Quarter News Release Gross profit from our copper business unit in the third quarter, before depreciation and amortization, increased by $133 million as a result of higher copper prices and the additional production from Carmen de Andacollo’s new copper concentrator, which commenced commercial production on October 1, 2010. Partially offsetting these items were higher operating costs at most of our operations and the effect of the stronger Canadian dollar. Copper production in the third quarter of 77,000 tonnes was slightly lower than a year ago as lower production and weather related problems at Quebrada Blanca were partly offset by higher production from Antamina and from additional production from Carmen de Andacollo. Sales of 85,000 tonnes in the third quarter were 19% higher than in the same period a year ago, excluding pre-commercial sales from Carmen de Andacollo in 2010. Copper prices averaged US$4.07 per pound in the third quarter of 2011, an increase of 24% from US$3.29 per pound in the same period a year ago. Gross profit from our coal business unit in the third quarter, before depreciation and amortization, increased by $469 million primarily due to significantly higher prices and sales volumes, partially offset by higher unit operating costs and the effect of a stronger Canadian dollar. Coal production in the third quarter increased by 9% to 6.0 million tonnes compared with the same period a year ago. Movement of waste overburden was a record in the third quarter and was 20% higher than the same period a year ago, reflecting our significant investments in mobile equipment and manpower. Sales volume increased by 11% in the third quarter compared with a year ago largely due to higher production levels. Coal prices averaged US$285 per tonne in the third quarter, an increase of 43% from US$200 per tonne in the same period a year ago. The significant increase in average US dollar selling prices for the third quarter, compared with the same quarter in 2010, reflected the strong demand in the third quarter for steelmaking coal in most market areas. However, consistent with recent concerns about the global economic downturn and lower steel prices and steel production levels, coal markets weakened in terms of both price and volume at the end of the third quarter. Gross profit from our zinc business unit in the third quarter, before depreciation and amortization, increased by $67 million compared with a year ago primarily from higher zinc and lead prices, as well as from continued strong silver prices. Zinc production from Red Dog increased 10% from a year ago to 151,100 tonnes, due to higher ore grades. Zinc concentrate sales from Red Dog increased by 10%, while lead sales decline by 48%, reflecting lower production due to lower ore grades and near-surface, weathered ore from Aqqaluk. Refined zinc production from Trail was 7% higher than a year ago at 73,100 tonnes, as production disruptions were experienced in 2010. In addition to changes arising from our conversion to IFRS and since the first quarter, price settlement adjustments are no longer included in revenue or gross profit. The calculation of these adjustments has not changed, but we now include the adjustments in other operating income (expense) in our income statement rather than in revenue. Negative price settlement adjustments totalled $192 million ($113 million after-tax) in the quarter compared with positive adjustments of $106 million in the same period a year ago. 5 Teck Resources Limited 2011 Third Quarter News Release Our year-to-date business unit results are presented in the table below: Nine Months ended September 30 ($ in millions) Revenues Gross profit before depreciation and amortization Gross profit Copper $ Coal Zinc Total $ Revenues Revenues from operations were a record $3.4 billion in the third quarter compared with $2.4 billion a year ago. Revenues from our copper business unit increased by $242 million, primarily due to significantly higher copper prices and the additional production from Carmen de Andacollo, which contributed $150 million of the increase. Coal revenues increased by $567 million compared with the third quarter of 2010 due to significantly higher realized coal prices and an 11% rise in sales volumes. Revenues from our zinc business unit increased by $157 million due to higher zinc, lead and silver prices. The effect of the stronger Canadian dollar partially offset the impact of higher commodity prices in each of our business units. Average Prices and Exchange Rates* Three months Nine months ended September 30, ended September 30, % Change % Change Copper (LME Cash - US$/pound) +24
